DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boccardi et al (EP 2682363 A1).

providing a substrate body 1 with a surface (Figure 1a);
depositing an etch-stop layer 3 (ESL) on the surface;
depositing a sacrificial layer 7, 8 on the ESL (Figures 1c and 1d);
depositing a diaphragm layer 12 on the sacrificial layer; and
removing the sacrificial layer (Figure 1i: see that the ESL layer 3 is not etched);
wherein depositing the sacrificial layer comprises depositing a first sub-layer 7 of a
first material ("TEOS oxide", see [0013]: column 3, lines 29 - 34) and depositing a second sub-layer 8 of a second material ("... silicon oxide layer deposited by the known HDP (High Density Plasma) deposition technique", see [0013]: column 3, lines 36 - 42); and
wherein the first and the second material are different materials (as shown above, see also [0016]: column 4, lines 28 - 33).
	As to claims 18-19, see the rejection of claim 17.  Layers 7,8 are dielectric layers.
	As to claim 20, Boccardi discloses the layers have different etch rates (col.4, lines 17-18).
	As to claim 26, Boccardi discloses forming an electrode layer 16 (col.4 line 1).
	As to claim 27, Boccardi discloses structuring as cited (see Figure 1g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccardi et al (EP 2682363 A1) in view of Hung et al (US 2020/0103290 A1) and Merz et al (US 2013/0214274 A1).
	As to claims 21-23 and 33, Boccardi discloses the second material of higher density (by HDP), rather than a first material of higher density or HDP-CVD.  However, Boccardi does not disclose that the relative position of the dielectric materials is critical or may not be changed.  Hung and Merz in general teach different types of silicon oxide materials formed by different techniques.  For example, Hung teaches oxides may include FSG [0067] or be formed by HDP CVD or SACVD with TEOS [0067].  Merz also teaches that dielectric layers may be formed in stacks of “any suitable combination” such as FSG, silicon dioxide, or HDP oxide [0039].  It would have 
	As to claim 24, Hung teaches in general that layers may be formed at micron thicknesses [0068].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited thickness in the method of Boccardi because Hung teaches the sizes are within the scope of one skilled in the art, and the size can be optimized for best properties according to the final structure desired. 
	As to claim 25, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a third layer as cited in the method of Boccardi because Merz teaches any suitable combination may be used, which includes a third layer to optimize layers according to the desired final result.
	As to claim 28, Merz discloses a TiN adhesive layer with tungsten [0038].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide for a combination of TiN and W in the method of Boccardi because Merz teaches such structures are useful in structures with metal layers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-28 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-34 of copending Application No. 17/290,140.  The claims are fully encompassed by those of ‘140. 
This is a provisional nonstatutory double patenting rejection.

Claims 17-28 and 33 are directed to an invention not patentably distinct from claims 30-34 of commonly assigned 17/290,140. Specifically, rejection above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘140, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458. The examiner can normally be reached Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANITA K ALANKO/Primary Examiner, Art Unit 1713